DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/21 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 9, filed 3/8/21, with respect to the claim objections of claims 1 and 27 have been fully considered and are persuasive.  Therefore, the objections have been withdrawn.  
Applicant’s arguments, see pgs. 9-11, with respect to the rejection of claims 1-5, 11-13, and 29-32 are rejected under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-13, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Herberger et al. (EP1557836) in view of Bowen (US Pub. No. 2006/0107822).
Consider claim 1. Herberger et al. teaches a method for controlling a playback tempo of an audio track to be presented at an audio output, the audio track comprising a plurality of audio components (fig. 4 shows an audio track with a plurality of audio components), a first audio component (fig. 6 shows a first audio component “instrument A”) of the plurality of audio components being associated with a plurality of sets of audio data (fig. 6 shows a plurality of files), wherein each set of audio data in the plurality of sets of audio data (para. 0040 describes a plurality of clips) is associated with a respective playback tempo range (fig. 6 shows a tempo range of tempo 1 to tempo X), the method comprising: receiving, by a hardware processor a playback tempo for presenting the audio track at the audio output (claim 7 describes determining a tempo associated with a selected track); selecting, by a hardware processor, from the plurality of sets of audio data, a set of audio data that has an associated playback tempo range comprising the received playback tempo (claims 7 and 8 describes selecting clips with associated playback tempo range as shown in fig. 6); and allocating, by a hardware processor the selected set of audio data to the first audio component for presenting the audio track at the audio output (para. 0001 describes replaying multimedia material; para. 0037 described assigning track types based on musically relevant criteria).
Herberger et al. does not teach wherein each respective set of audio data in the plurality of sets of audio data relates to a same part of the audio track recorded at a different respective tempo.
However, Bowen teaches wherein each respective set of audio data in the plurality of sets of audio data relates to a same part of the audio track recorded at a 
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, wherein each respective set of audio data in the plurality of sets of audio data relates to a same part of the audio track recorded at a different respective tempo, in order to control the speed of the music to affect the mood and behavior of the user as suggested by the prior art.
Consider claim 2. Herberger et al. teaches the method of claim 1, wherein each of the other audio components of the plurality of audio components is associated with at least one set of audio data and each set of audio data has an associated playback tempo range (fig. 6 shows a tempo range of tempo 1 to tempo X).
Consider claim 3. Herberger et al. teaches the method of claim 2, further comprising: determining, for a second audio component of the plurality of audio components, if a set of audio data exists that has an associated playback tempo range comprising the received playback tempo; selecting, for the second audio component of the plurality of audio components, the respective set of audio data that has an associated playback tempo range comprising the received playback tempo; and allocating the selected set of audio data to the second audio component of the plurality of audio components for presenting the audio track at the audio output (claim 7 describes determining a tempo associated with a selected track).
Consider claim 4. Herberger et al. teaches the method of any preceding claim, wherein, for the first audio component, the playback tempo range of each of the plurality 
Consider claim 5. Herberger et al. teaches the method of any preceding claim, wherein the playback tempo range of a set of audio data of the first audio component is different from the playback tempo range of a set of audio data of a different audio component (fig. 6 shows a tempo range of tempo 1 to tempo X).
Consider claim 6. Herberger et al. teaches all claimed limitations as stated above, except wherein each set of audio data is further associated with a predetermined playback tempo at which it is intended to be presented, the predetermined playback tempo comprised in the playback tempo range of the set of audio data, the allocating to an audio component further comprising: performing a time stretching process of the selected set of audio data, the time stretching process comprising transforming the selected set of audio data from the predetermined playback tempo to produce a modified set of audio data intended to be presented at the received playback tempo; and using the modified set of audio data as the selected set of audio data for the allocating to the audio component.
However, Bowen teaches wherein each set of audio data is further associated with a predetermined playback tempo at which it is intended to be presented, the predetermined playback tempo comprised in the playback tempo range of the set of audio data, the allocating to an audio component further comprising: performing a time stretching process of the selected set of audio data, the time stretching process comprising transforming the selected set of audio data from the predetermined playback tempo to produce a modified set of audio data intended to be presented at the received 
Therefore, it would have been ordinary skill of the art, before the effective date of the claimed limitation, wherein each set of audio data is further associated with a predetermined playback tempo at which it is intended to be presented, the predetermined playback tempo comprised in the playback tempo range of the set of audio data, the allocating to an audio component further comprising: performing a time stretching process of the selected set of audio data, the time stretching process comprising transforming the selected set of audio data from the predetermined playback tempo to produce a modified set of audio data intended to be presented at the received playback tempo; and using the modified set of audio data as the selected set of audio data for the allocating to the audio component, in order to control the speed of the music as suggested the prior art.
Consider claim 7. Herberger et al. teaches all claimed limitations as stated above, except receiving an updated playback tempo; and updating the selected set of audio data based on the updated playback tempo.
However, Bowen teaches receiving an updated playback tempo; and updating the selected set of audio data based on the updated playback tempo (paras. 0112-0114 describe receiving an updated playback tempo; and updating the selected set of audio data based on the updated playback tempo).
Therefore, it would have been ordinary skill of the art, before the effective date of the claimed limitation, to receive an updated playback tempo; and updating the selected set of audio data based on the updated playback tempo, in order to control the speed of the music as suggested the prior art.
Consider claim 8. Bowen teaches the method of claim 7, wherein, if the updated playback tempo is comprised within the playback tempo range of the selected set of audio data, updating the selected set of audio data comprises: performing a time stretching process on the selected set of audio data to provide an updated modified set of audio data intended to be presented at the updated playback tempo, and replacing the selected set of audio data allocated to the audio component with the updated modified set of audio data (paras. 0112-0114 describe performing a time stretching process on the selected set of audio data to provide an updated modified set of audio data intended to be presented at the updated playback tempo, and replacing the selected set of audio data allocated to the audio component with the updated modified set of audio data). The motivation to combine the teaching Herberger with the disclosue of Bowen is similar as to the reason stated in claim 1 above.
Consider claim 9. Bowen teaches the method of claim 7, wherein, if the updated playback tempo is not comprised within the playback tempo range of the selected set of audio data, updating the selected set of audio data comprises: replacing the selected set of audio data with a set of audio data that is associated with a playback tempo range comprising the updated playback tempo (paras. 0112-0114 describe wherein, if the updated playback tempo is not comprised within the playback tempo range of the selected set of audio data, updating the selected set of audio data comprises: replacing the selected set of audio data with a set of audio data that is associated with a playback tempo range comprising the updated playback tempo). The motivation to combine the teaching Herberger with the disclosue of Bowen is similar as to the reason stated in claim 1 above.
Consider claim 10. Bowen teaches the method of claim 9, further comprising, after changing the selected set of audio data, performing a time stretching process on the selected set of audio data to provide an updated modified set of audio data intended to be presented at the updated playback tempo (paras. 0112-0114 describe after changing the selected set of audio data, performing a time stretching process on the selected set of audio data to provide an updated modified set of audio data intended to be presented at the updated playback tempo). The motivation to combine the teaching Herberger with the disclosue of Bowen is similar as to the reason stated in claim 1 above.
Consider claim 11. Herberger et al. teaches the method of any preceding claim, further comprising presenting the audio track at the audio output (para. 0001 describes replaying multimedia material).
Consider claim 12. Herberger et al. teaches the method of claim 7 to 10, further comprising presenting the audio track at the audio output, and wherein: the updated playback tempo is received at a first time instant into the presentation of the audio track; 
Consider claim 13. Herberger et al. teaches the method of claim 12, wherein presenting the audio track comprises implementing a cross fade between the selected set of audio data and the updated set of audio data after the first time instant (para. 0052 describes video cross-fading).
Consider claim 16. Herberger et al. teaches all claimed limitations as stated above, except wherein receiving a playback tempo comprises receiving a user input.
However, Bowen teaches wherein receiving a playback tempo comprises receiving a user input (para. 0121 describes wherein receiving a playback tempo comprises receiving a user input).
Therefore, it would have been ordinary skill of the art, before the effective date of the claimed limitation, wherein receiving a playback tempo comprises receiving a user input, in order to control the speed of the music as suggested the prior art.
Consider claim 17. Bowen teaches the method of claim 16, wherein the user input is a current user cadence (para. 0121 describes wherein receiving a playback tempo comprises receiving a user input). The motivation to combine the teaching Herberger with the disclosue of Bowen is similar as to the reason stated in claim 1 above.
Consider claim 18. Bowen teaches the method of claim 17, further comprising setting a number of beats per minute of the playback tempo to be the same as a number of steps per minute of the current user cadence (para. 0121 describes wherein receiving a playback tempo comprises receiving a user input). The motivation to combine the teaching Herberger with the disclosue of Bowen is similar as to the reason stated in claim 1 above.
Consider claim 20. Bowen teaches the method of claim 16, wherein the user input is a target value of a user parameter, the method further comprising converting the 
Consider claim 21. Bowen teaches the method of claim 20, wherein the target value of a user parameter is a target user cadence, a target user heart rate or a target user speed (para. 0121 describes wherein the target value of a user parameter is a target user cadence). The motivation to combine the teaching Herberger with the disclosue of Bowen is similar as to the reason stated in claim 1 above.
Consider claim 22. Bowen teaches the method of claim 21, wherein the target value of the user parameter is a target user cadence, the method further comprising setting a number of beats per minute of the playback tempo to be the same as a number of steps per minute of the target user cadence (para. 0121 describes setting a number of beats per minute of the playback tempo to be the same as a number of steps per minute of the target user cadence). The motivation to combine the teaching Herberger with the disclosue of Bowen is similar as to the reason stated in claim 1 above.
Consider claim 23. Bowen teaches the method of claim 21, wherein the target value of the user parameter is a target user heart rate and wherein converting the target user heart rate into a playback tempo is based on a resting heart rate of the user or a current heart rate of the user (para. 0089 describes wherein the target value of the user parameter is a target user heart rate and wherein converting the target user heart rate into a playback tempo is based on a resting heart rate of the user or a current heart rate of the user). The motivation to combine the teaching Herberger with the disclosue of Bowen is similar as to the reason stated in claim 1 above.
Consider claim 24. Bowen teaches the method of claim 21, wherein the target value of the user parameter is a target user speed and wherein converting the target user speed into a playback tempo is based on a stride length of the user (para. 0121 describes wherein the target value of the user parameter is a target user speed and 
Consider claim 25. Bowen teaches the method of any of claim 20, further comprising: monitoring a current value of the user parameter; and updating the playback tempo if the current value of the user parameter does not match the target value of the user parameter (para. 0121 describes monitoring a current value of the user parameter; and updating the playback tempo if the current value of the user parameter does not match the target value of the user parameter). The motivation to combine the teaching Herberger with the disclosue of Bowen is similar as to the reason stated in claim 1 above.
Consider claim 26. Bowen teaches the method of claim 25, wherein updating the playback tempo comprises: increasing the playback tempo if the current value of the user parameter is below the target value of the user parameter; or decreasing the playback tempo if the current value of the user parameter is above the target value of the user parameter (para. 0089 describes increasing the playback tempo if the current value of the user parameter is below the target value of the user parameter; or decreasing the playback tempo if the current value of the user parameter is above the target value of the user parameter). The motivation to combine the teaching Herberger with the disclosue of Bowen is similar as to the reason stated in claim 1 above.
Consider claim 27. Bowen teaches the method of any of claim 19, further comprising: receiving a first user input corresponding to a first period and a second user input corresponding to a second period; determining a first playback tempo for the first period based on the first user input; and determining a second playback tempo for the second period based on the second user input (para. 0089 describes receiving a first user input corresponding to a first period and a second user input corresponding to a second period; determining a first playback tempo for the first period based on the first 
Consider claim 32. Bowen teaches the method of claim 1, wherein the same part of the audio track comprises a series of notes, and wherein the series of notes is adapted to suit the respective recording tempo of the same part of the audio track (ara. 0057 describes each audio track having a different tempo
Claims 29-31 are rejected using similar reasoning as corresponding claim 1 above.

Allowable Subject Matter
Claims 14, 15, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484